Citation Nr: 0735237	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected status post right knee 
meniscectomy, prior to March 5, 2004.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected status post right knee 
meniscectomy, as of July 1, 2004. 




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1986 
to October 1994 and February 2003 through January 2, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
that granted service connection and assigned a 10 percent 
rating, effective on January 3, 2004.  

A September 2007 rating decision assigned a temporary total 
rating based on surgery necessitating convalescence effective 
on March 5, 2004, and then a 10 percent rating on July 1, 
2004.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in February 2006.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran also testified that he could not work as a result 
of his service-connected disability.  Therefore, this matter 
is referred to the RO for clarification.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Beginning on January 3, 2004, the service-connected right 
knee disability is shown to have been productive of a 
disability picture that more nearly approximated that of a 
dislocated or damaged semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint.  

3.  Following the performance of the right knee meniscectomy 
in March and completion of a period of convalescence, the 
service-connected status-post right knee meniscectomy is 
shown to be productive of a disability picture consistent 
with more than symptomatic removal of a semilunar cartilage.  

5.  The service-connected status-post right knee meniscectomy 
currently is not shown to manifested by recurrent subluxation 
or lateral instability, arthritic joint changes or related 
functional loss manifested by flexion limited at least to 45 
degrees or extension limited at least to 10 degrees is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  Beginning on January 3, 2004, the criteria for the 
assignment of an evaluation of 20 percent for the service-
connected right knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.71a including Diagnostic Codes 
5003, 5010, 5257, 5258, 5259, 5260, 5261 (2007).  

2.  Beginning on July 1, 2004, the criteria for the 
assignment of a rating in excess of 10 percent for the 
service-connected status post right knee meniscectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 
5260, 5261 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that this appeal addresses the "downstream" 
issue of entitlement to an increased initial rating.  Prior 
to the February 2005 rating decision on appeal, the RO sent 
the veteran a notice letter in November 2004 addressed the 
elements and evidence required to establish service 
connection, but not the elements and evidence required to 
establish entitlement to an increased rating.  

After the February 2005 rating decision on appeal, the RO 
sent the veteran an April 2005 letter that advised him that 
in order to support a claim for higher evaluation for a 
service-connected disability, the evidence must show that the 
disability had become worse; the veteran had an opportunity 
to respond prior to the issuance of the June 2005 Statement 
of the Case (SOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the November 2004 and April 2005 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2004 and April 2005 letters advised the veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the June 2005 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
was expressly done in a follow-up letter sent to the veteran 
in March 2006.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in January 2005 and 
March 2006.  

The veteran had a hearing before a Decision Review Officer at 
the RO in February 2006.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating for the service-connected status post right knee 
meniscectomy.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the February 2005 rating decision the RO granted service 
connection and assigned a 10 percent disability rating, 
effective on January 3, 2004, under the provisions of 
Diagnostic Code 5257 for right knee disability based on 
findings of slight recurrent subluxation.  

In September 2007, the RO assigned a temporary total rating 
based on his having surgery and requiring convalescence, 
effective on March 5, 2004, and then a 10 percent rating 
effective, beginning on July 1, 2004.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee impairment on the basis of 
recurrent subluxation or lateral instability; a 20 percent 
evaluation is warranted for moderate impairment; and a 30 
percent rating is assignable for severe impairment.   

It is noted that the terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

Under Diagnostic Code 5258, a 20 percent evaluation is 
assigned for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  

Under Diagnostic Code 5259, a 10 percent evaluation is 
assigned for symptomatic semilunar removal of cartilage.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; and a 30 percent rating is warranted 
for extension limited to 20 degrees.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In February 2004, the veteran was seen by a private 
physician, who stated that mild effusion was noted in the 
right knee, with no valgus/varus instability; however, there 
was medial joint line tenderness.  The Lachman test, anterior 
drawer test, and posterior drawer test were negative.  On 
palpation of the patellofemoral joint, mild tenderness was 
noted.  

The physician noted that a December 2003 MRI revealed a 
complex tear at the posterior horn of the medial meniscus and 
some degeneration at the posterior horn of the lateral 
meniscus.  The physician recommended arthroscopic knee 
surgery with a partial medial menisectomy.   

On March 5, 2004 the veteran had right arthroscopic surgery 
with a partial medial and lateral meniscectomy.  The Board 
notes that the operative/procedure report is part of the 
veteran's claims file.  

The veteran had an x-ray study of his right knee in December 
2004 that revealed findings of a normal right knee joint 
space with smooth articular surface.  There was no joint 
movement, spurring or suprapatellar effusion, and the 
patellofemoral joint space was well preserved.  

At the January 2005 VA examination, the veteran was noted to 
have had a right arthroscopy with total lateral meniscectomy 
on March 5, 2004.  The veteran complained of having constant 
pain, rated as 4 out of 10.  

The veteran reported developing a sharp pain when he twisted 
and an aching and throbbing pain when he did weight bearing 
activities.  There was also occasional swelling particularly 
after prolonged weight-bearing.  It was noted that 
preoperatively he had locking, but this was resolved.  

The veteran stated that, during flare-ups, the pain usually 
increased to an 8 or 9 out of 10 and after an hour to two 
hours of rest the pain decreased to the baseline.  In May 
2004, the veteran had had cortisone shot that helped with the 
swelling.  He reported having no difficulty with sitting or 
lifting less then 25 pounds of weight.  

The veteran reported wearing a brace only when walking for a 
long distance was anticipated but he did not use a cane or a 
walker.  In May 2004, he reported trying to go to work but 
only being able to complete a work day 5 or 6 times during a 
three week period.  

The VA examiner noted the veteran had an antalgic gait that 
favored the right lower extremity.  It was noted that the 
veteran had 3 small scars about 1 centimeter in diameter from 
the surgery.  There was crepitus on palpation of the right 
knee and palpation on the patella, as well as the lateral 
aspect of the patella.  The Lachman's, McMurray's and ant 
drawer tests were negative for instability.  

The veteran's range of motion was noted to be 0 to 80 degrees 
without pain and 80 to 110 degrees with pain.  He was unable 
to flex further, but this was normal for this veteran due to 
habitus and obesity.  Repetitive flexion and extension was 
done to the right knee and fatigue and pain were noted after 
about 5 seconds, with pain more prominent than fatigue.  
There were no significant changes in the veteran's range of 
motion following exercise.  

The veteran was diagnosed with chronic strain of the right 
knee, status post meniscectomy with limitation of motion 
secondary to pain. 

In May 2005, the veteran had a retention physical for the 
military.  The veteran stated that he had chronic right knee 
pain and could no walk or run. It was noted that these were 
permanent limitations.  

At the March 2006 VA examination, the examiner noted that no 
assistive aids were needed for walking.  The veteran was only 
able to stand up to one hour and was able to walk more than a 
1/4 mile but less the 1 mile.  

The veteran had no constitutional symptoms of arthritis and 
no incapacitating episodes of arthritis.  His right knee did 
not have instability nor did it give way, have weakness or 
episodes of dislocation or subluxation.   

It was noted that the veteran's range of motion was not 
affected.  However, there was stiffness and pain and the 
veteran had flare-ups of joint disease that were moderate in 
severity and occurred every 2 to 3 weeks.  The flare-ups 
lasted 1 to 2 days with no inflammation and were relieved by 
elevation of the leg.  

The veteran's active range of motion for flexion was from 0 
to 110 degrees and pain began at 80 degrees and ended at 110 
degrees and the passive range of motion for flexion was from 
0 to 110 degrees and pain began at 80 degrees and ended at 
100 degrees.  There was no additional limitation of motion 
due to pain.  In addition, there was no incoordination, 
weakness or change in range of motion after exercise; 
however, the veteran complained of early fatigue but no 
change in range of motion.  

The examiner noted that there were crepitus, deformity and 
tenderness of the right knee, and it clicked or snapped and 
had grinding.  There was no instability or patellar 
abnormality.  The meniscus was surgically absent, and there 
was mp effusion, dislocation, or locking noted.  

The effect of the veteran's daily activities was mild on 
chores, shopping, exercise, and recreation.  It prevented 
participation in sports.  There was no effect on traveling, 
feeding, bathing, dressing, toileting or grooming.  

The veteran was diagnosed with chondromalacia patella of the 
right knee with status post meniscectomy with limitation of 
motion secondary to pain.  

The X-ray studies revealed that the bone and joint features 
were normal with no significant collapse of the joint spaces.  
The articulating surfaces were smooth and intact, and there 
was no evidence of joint effusion.  

At the February 2006 hearing before a Decision Review Officer 
(DRO), the veteran testified that, when he walked, his knee 
clicked and, when he twisted or turned, it was painful.  He 
did not have instability or locking, though his knee did lock 
prior to his surgery.  He also stated that he could not bend 
down all the way and did not have any significant problems 
with ambulation.  His knee hurt if touched at the location of 
the surgery.  He also stated that he had early arthritis.  


Higher initial rating for the period of January 3, 2004 to 
March 5, 2004

The veteran was originally granted a 10 percent disability 
rating for his status post right knee meniscectomy under the 
provisions of Diagnostic Code 5257, slight recurrent 
subluxation.  

The June 2007 Supplemental Statement of the Case (SSOC) 
stated that the veteran did not have subluxation or 
instability for Diagnostic Code 5257, but that he was 
entitled to a 10 percent evaluation due to limitation of 
motion of the knee and pain that was present.  

The Board finds, after reviewing the private treatment 
report, surgical report and VA examinations, that the veteran 
is not shown to have experienced any subluxation or lateral 
instability for rating purposes.  However, the January 2005 
VA examiner noted that that veteran had episodes of locking 
only prior to his meniscus surgery.  Therefore, the service-
connected disability picture prior to the right knee surgery 
more closely resembled one of a dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  

The evidence during this period does not reflect that the 
veteran was experiencing a compensable limitation of right 
knee flexion or extension.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.   The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  

The Board has considered whether additional compensation is 
warranted under DeLuca.  However, after careful review of the 
veteran's private physician's report, preoperative report, VA 
examination, and the veteran's testimony there is no evidence 
of additional limitation of function due to pain, fatigue, 
weakness, or lack of endurance to support the assignment of a 
higher rating.  

Given these facts, the Board finds that an initial 20 percent 
rating, but not higher, is warranted for the service-
connected right knee disability beginning on January 3, 2004.  


Initial higher rating since July 1, 2004

A September 2007 rating decision granted a temporary total 
evaluation based on surgery necessitating convalesce 
beginning on March 5, 2004, and then assigned a 10 percent 
disability rating, beginning on July 1, 2004.  

After a careful review of the operative report and subsequent 
treatment records, the Board finds that the service-connected 
status-post right knee meniscectomy now is productive of a 
disability picture more appropriately rated as 10 percent 
disabling based on Diagnostic Code 5259 for the symptomatic 
removal of a semilunar cartilage.  The Board notes that this 
10 percent rating is the highest assignable evaluation under 
these criteria.  

A careful review of the veteran's testimony, private 
physician's report, postoperative report and the subsequent 
VA examination findings shows that the service-connected 
disability picture does not reflect a compensable degree of 
recurrent subluxation or lateral instability, limited flexion 
or limited extension.  

The Board has considered whether additional compensation is 
warranted under DeLuca.  However, there is no additional 
functional loss due to pain, fatigue, weakness or lack of 
endurance that would support the assignment of a higher 
rating.  

For all the foregoing reasons, the Board finds that a rating 
in excess of 10 percent is for the service-connected status-
post right knee meniscectomy, beginning on July 1, 2004 is 
not for application in this case.  



ORDER

An increased initial rating of 20 percent for the service-
connected right knee disability beginning on January 3, 2004 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial evaluation in excess of 10 percent for the 
service-connected status-post right knee meniscectomy, 
beginning on July 1, 2004, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


